FILED
                                NOT FOR PUBLICATION                           DEC 28 2009

                                                                          MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 J. PATROCINIO ALFARO PEREZ,                        No. 07-72092

                 Petitioner,                        Agency No. A095-293-198

   v.
                                                    MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                 Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                               Submitted December 15, 2009 **

Before:          GOODWIN, WALLACE, and FISHER, Circuit Judges.

        J. Patrocinio Alfaro Perez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

/Research
conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252.

Reviewing for abuse of discretion, Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.

2000) (per curiam), we deny in part and dismiss in part the petition for review.

        The agency did not abuse its discretion in denying Alfaro Perez’s motion to

reopen because the record reflects that notice of the April 14, 2006, hearing was

mailed to the address of record of Alfaro Perez’s counsel. See 8 U.S.C.

§ 1229(a)(2)(A) (notice may be served by mail on alien or alien’s counsel of

record); see also Garcia, 222 F.3d at 1209 (notice to counsel of record constitutes

notice to alien); Farhoud v. INS, 122 F.3d 794, 796 (9th Cir. 1997) (actual receipt

of notice by alien not required to satisfy due process).

        To the extent Alfaro Perez contends that he failed to appear at his hearing

due to extraordinary circumstances, we lack jurisdiction because Alfaro Perez

failed to raise the issue before the agency. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004).

        We do not consider the declaration of Albert Castro attached to Alfaro

Perez’s opening brief. See 8 U.S.C. § 1252(b)(4)(A); Fisher v. INS, 79 F.3d 955,




/Research                                  2                                     07-72092
963 (9th Cir. 1996) (en banc).

        Respondent’s motion to strike is denied as moot.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




/Research                                 3                  07-72092